European Arrest Warrant (debate)
The next item is the oral questions to the Council and the Commission on the European Arrest Warrant.
author. - (DE) Madam President, today we find ourselves debating the issue of the European Arrest Warrant. It is high time that this discussion was brought to the table. We have submitted a question through the groups tabling a debate on the reform of the European Arrest Warrant and its application, and are asking the Commission and Council to respond with proposals.
The European Arrest Warrant was trumpeted as the perfect example of mutual recognition in the area of justice and policing. When the European Arrest Warrant was passed as a framework decision, the European Parliament always made it perfectly clear that, on the one hand, the conditions for applying the European Arrest Warrant are relatively strict, so that it should apply only to really serious crimes, that it should be applied in a proportionate way, and that the procedural standards in the European Union should be harmonised at the same time. None of these requirements has really been met in full. In many specific cases, the Arrest Warrant is not applied in a proportionate way, as we can see in the reports now available to us. Thus, we need to adjust procedures, both in practice and in legislation. Thanks to the work of Vice-President Reding, after ten years, we are finally making progress in harmonising procedural standards. However, it is essential that we should make numerous further advances, including in relation to the conditions under which prisoners are held and the question of individual standards of legal protection.
In future, our sole concern should not just be the cooperation between the police and judicial authorities as regards mutual recognition; we must also look at the establishment of procedural standards. Nonetheless, the European Arrest Warrant must be amended today, as its application is obviously incompatible with the standards we have called for, particularly in terms of the checking of proportionality in individual cases.
Madam President, the European Arrest Warrant has proved to be a very useful instrument in seeking justice beyond national borders. It has helped us open up national borders by sending a clear message to criminals that they may no longer flee to another country to avoid prosecution. It is therefore important that the European Arrest Warrant is seen as a useful instrument that has reaped good results.
However, it also has its downsides, such as when it is issued for crimes which are considered too minor for its justification. I do not expect a European Arrest Warrant to be issued because someone is caught stealing two car tyres in another country, as has happened in the past. The punishment does not fit the crime and leads to a lack of trust in an important and useful instrument.
Therefore, we need to look at the defects in the system and in its application, without destroying the usefulness of this warrant.
It is for this reason that we are putting forward this Parliamentary question to the Commission to help us understand how the warrant was put into use these past few years. Such information will help us decide whether we need to update it so as to safeguard its correct application.
author. - Madam President, the Liberal Group in the European Parliament has always been supportive of the European Arrest Warrant because of its importance in the fight against serious cross-border crime. However, simultaneously, my group has always pointed out that the European Arrest Warrant system would be incomplete without advancing procedural defence rights in Europe. We have constantly criticised the Council for not progressing that agenda on the basis of the Commission's comprehensive proposal.
Now we are finally changing the situation on defence rights, and I applaud Vice-President Reding for her commitment to this programme under the road map. The question is: will this be enough to compensate for the failings of the European Arrest Warrant? I think not. We also have to do something about the way the European Arrest Warrant system operates.
However, let us just note the successes: between 2005 and 2009, the arrest warrant has secured the extradition of almost 12 000 drug smugglers, child sex offenders, rapists and others. They include Hussain Osman, one of the 2005 London bombers. No Londoner could be ungrateful to the European Arrest Warrant in the light of that. He came back within six weeks, from Italy.
However, in the UK at least, and we will hear this later, the European Arrest Warrant has become a favourite stick with which the Eurosceptics batter the reputation of the EU. Their cause has been helped by several notorious cases of breaches of human rights. In fact, the UK receives the second highest number of requests for surrender after Germany.
Both the Commission and defence rights organisations like Fair Trials International - I declare an interest, I am a patron - and Justice, on whose council I sit, have pinpointed failings in the arrest warrant. Problems with it being used for minor offences, the lack of legal representation in the issuing state, long pre-trial detention periods, the lack of bail for people who are not nationals of the issuing state, and bad detention conditions are all cited with reason. The Commission does not think that we need to recast the European Arrest Warrant. I think we need to reconsider that.
Firstly, we need to have a much sounder basis for the requirement for a proportionality check, so that minor offences are not covered. Secondly, we need to have an explicit human rights check in the executing state. That needs to be made explicit, and not implicit. Thirdly, it needs to be recognised when it is not reasonable to execute a European Arrest Warrant, so that someone is not followed by alerts in the Schengen Information System around Europe even though their surrender has been refused once on valid grounds.
We also need to do something about the bail situation, not least by implementing the framework decision on supervision orders.
There do need to be changes to the European Arrest Warrant, but fundamentally it has been a success. Those who question it need to ask themselves whether they would be satisfied with criminals spending years beyond the reach of the courts and beyond the reach of justice, because traditional extradition takes too long and has too much red tape.
author. - (DE) Madam President, in the debate on the Hungarian constitution, we heard more than once the criticism that it was a political debate. I am completely taken aback by that, because having political debates is one of the things that Parliament is expressly there to do; and I therefore want to start this topic by setting out the political framework too.
Crime, and organised crime in particular, has never been held back by borders or border controls. It therefore makes no sense to rebuild borders in Europe and to restrict the way our populations are growing together. On the contrary: what we need is the consistent further development of cooperation between our Member States and cross-border cooperation by the police and justice authorities.
In this area, the European Arrest Warrant has repeatedly proven itself to be an important and successful instrument. At the same time, however, this instrument will fall into disrepute if European Arrest Warrants are used for, say, stolen bicycles, or merely in order to carry out questioning. I regret to say that we have also found that it is being used when perhaps it has been decided not to execute an arrest warrant because there is evidence to show that it was unjustly issued and this is then not respected by the issuing Member State - resulting in the unfortunate situation in which the citizens concerned are repeatedly arrested whenever they cross a border. That does nothing to help build confidence in European legal systems.
Why is this happening? Does the text of the directive leave too much leeway? Is it a matter of incorrect implementation in the Member States or inadequate information? We need to clarify these points, the Member States need to make improvements where necessary, and the Commission must take action to prevent such misuse. That is the only way to prevent a successful instrument being permanently damaged and confidence in these measures being lost.
Moreover, all these experiences show how important it is that we finally make some progress on the road map for procedural rights. In the interests of legal certainty for everyone involved, we need to have the same rights across Europe for those accused of offences and there must be mandatory information on these rights.
I call on the Commission to exert pressure to counter possible opposition on all these points; I am sure it can count on the support of Parliament in this.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, Ms Sippel described the European Arrest Warrant as a baby. Is it not in fact much more of a Frankenstein's monster? Should she not accept that?
author. - (DE) I am not sure whether I should answer your question, as it is more of a polemic comment. However, the figures show that the European Arrest Warrant is an appropriate instrument for fighting crime in the unified space of Europe. Crime is not national; crime is international and crosses borders. That is why we need to cooperate across borders. We need to deal with the teething problems of the European Arrest Warrant and stop it being misused. As an instrument, however, it is indispensable.
author. - Madam President, since 2004, I have warned that the European Arrest Warrant (EAW) could be used as an instrument of oppression against political dissidents. This is what is happening now in the case of Julian Assange. There are many irregularities in the Swedish case against him. Mr Assange has not yet been charged with any specific offence. A previous investigation against him, for what the Swedes designate as 'minor rape', was dropped by a senior prosecutor in Stockholm almost four months before the EAW was issued. The reinstated investigation leading to the EAW saw a failure of the prosecutor to interview witnesses that could clear Mr Assange.
Independent legal opinion in England has said that the allegations against Mr Assange would not constitute rape under English law. The complainant's lawyer in Sweden has reportedly stated that the ladies themselves cannot tell if the acts in question constituted rapes, because they are not lawyers. Nevertheless, the tick box on the EAW marked rape contains no definition or explanation of what constitutes the crime.
Mr Assange remained in Sweden for five weeks to answer the allegations, but he was not questioned as the investigation was unduly delayed. Mr Assange arrived in Sweden less than a month after WikiLeaks leaked the Afghanistan war logs and announced it had many more revelations to come. Senior figures in the USA have called for Mr Assange to be assassinated or kidnapped, and for the US Government to act as if it were at war with WikiLeaks, which they describe as a terrorist organisation.
All this coincides with the convenient issuing of a European Arrest Warrant against him. Sweden has a close relationship with the USA in terms of intelligence sharing and cooperation, calling into question Sweden's perceived neutrality. Why would the USA want Mr Assange to be extradited to Sweden? The Americans are still building a case against him and do not know what they can charge him with, if anything. Without a charge, the USA cannot extradite him from the UK, but they need him locked up somewhere while they work it out, preventing him from returning to Australia.
The European Arrest Warrant offers the perfect expedient. As I have said many times in this Chamber, under the European Arrest Warrant, extradition - or rather judicial surrender, to use the correct term - is now merely a bureaucratic formality. There are simply no real safeguards. Having said all that, my question to the Council and the Commission is not: is the EAW being abused for political purposes? It is: can it be abused? If the Council and Commission are honest, they will have to admit that it can. Will they please do so now? In my opinion, the evidence shows that it is most certainly happening in the case of Julian Assange.
Madam President, the text of the oral questions might seem abstract and theoretical, but the European Arrest Warrant nevertheless concerns the fates of individuals, human rights and fundamental freedoms.
In the Netherlands, much attention has been focused on the fate of Cor Disselkoen. In 1997, this Dutch entrepreneur was charged with breaching the Polish taxation rules. He spent two months in prison for this, in appalling conditions. Having paid a very large amount of money as bail, he was released and for twelve years he heard nothing more about this case. However, last year, Poland suddenly demanded this entrepreneur's extradition. On this occasion, Poland made use of the European Arrest Warrant. Ten days ago, he was transferred to Poland. Mr Disselkoen's lawyer says he was held there in a prison which was just as filthy and overcrowded as the one in which he was held in 1997. Contrary to all the rules, the consultation between Disselkoen and his lawyer was recorded with a video camera. In addition, four new charges were suddenly added to his sheet. The judge even insinuated that these could lead to a new arrest warrant. Disselkoen has once again paid a large amount of money as bail and is back in the Netherlands, but his case shows that the European Arrest Warrant may lead to degrading situations.
In its report, the Commission has demonstrated that it is aware of the problems and that it is concerned about them. That is why my group is pinning its hopes on the Commissioner. Commissioner, can you personally offer any explanation of how the proportionality requirements should be interpreted and arrange for this to be taken over by the Council? Can you make sure that people will actually be entitled to challenge an arrest warrant in both the Member State which has issued the warrant and the Member State which is carrying it out? Do you agree that it ought to be possible to consistently refuse to carry out arrest warrants on behalf of countries where conditions in prisons and houses of detention remain inhumane, that the EAW will be subjected to a human rights assessment and that Cor Disselkoen need not fear even more misery?
author. - Madam President, no one can deny the positive impact the European Arrest Warrant has had on cross-border crime. It has so far contributed to the extradition of almost 12 000 drug smugglers, child sex offenders, rapists and terrorists, and has avoided lengthy extradition procedures in the process. The speed of this tool has been invaluable, given the freedom to cross borders and increases in cross-border crime. However, what this tool was never intended for was to investigate and punish petty crimes such as the theft of a pig, stealing a chocolate bar or exceeding a bank overdraft limit.
What you see today is a rare occurrence here. Nearly all political groups and all nationalities collected here are saying that now is the time to review, re-evaluate and, if necessary, amend. Proportionality, protection and redress are the key to reforming this tool.
We are now currently working on the European Investigation Order, a partner to the European Arrest Warrant. It is essential that we do not make the same mistakes again. We must draft this new legislation with a clear working memory as to the flaws and obstacles of the European Arrest Warrant.
There have been simply too many examples of substandard conditions for prisoners, too many misplaced warrants and too great a lack of redress for those who have been victims of errors. I fear that we are moving forwards with the EIO whilst its very foundations, and the European Arrest Warrant on which it is based, are decidedly shaky. We need to rebuild the trust in, and value of, this tool and reserve it for only the most serious of crimes, whilst guaranteeing and maintaining the highest of standards in its use.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I would like to ask Mr Kirkhope this question because he agrees that the European Arrest Warrant needs review and re-evaluation - my view would be a lot stronger than that, but never mind. He mentioned the European Investigation Order and I believe he was saying that this could be a step too far.
But is he aware that, in his own government, one of the first acts of the Home Secretary, Theresa May, when coming into office was to opt into the European Investigation Order, which means we now cannot opt out and will be stuck with whatever comes through the legislative sausage machine, because this will be subject to qualified majority voting and the final outcome is something we cannot determine? Is this another case of Tory double-speak, where they speak out against the acts of the European Union here but endorse them back home in our own parliament?
Mr President, the position regarding the UK Government with regard to both the European Arrest Warrant and the European Investigation Order is that clearly they feel they have an obligation - quite rightly - to do what is best for the UK in relation to cross-border crime. We have been the victims of an enormous amount of crime, and terrorism in particular, as the honourable gentleman is aware. I am sure that he would share with me our determination to stamp out this crime, and working together across borders is the best way to achieve it.
Of course, the European Investigation Order needs careful implementation. But merely opting into it and to the concept of it, as has been done by the government, is not, of course, the final shout. What we need to see here is the detail of this order; we need to implement it effectively and make it work well alongside the Arrest Warrant. But the fact that we have opted in is a good indication that we are determined to deal with cross-border crime. I trust the honourable gentleman shares our wishes in that regard.
President-in-Office of the Council. - Madam President, the European Arrest Warrant has become one of the most successful instruments on mutual recognition adopted within the European Union. Therefore, I am very thankful to you for having initiated this debate.
The Council has devoted a great deal of attention and energy to this issue, not least through a mutual peer evaluation of the practical application of this instrument which has been carried out in all Member States over a period of three years. The advantages of the European Arrest Warrant by far outweigh any possible inconveniences. Thanks to the EAW, the Union has managed to reduce surrender times considerably, in many cases from one or two years to only one or two months. The previous extradition system was cumbersome and no longer fit for purpose in the modern world of open borders and serious and organised cross-border crimes.
On the issue of proportionality, whilst there have been some cases of minor importance for which a European Arrest Warrant was issued, it is ultimately a matter for the issuing authority in each Member State to decide for which offences it wants to launch the proceedings. This is a result of the fact that, unlike extradition, the European Arrest Warrant is a fully judicial system. A European Arrest Warrant is always based on a judicial decision in the issuing state and the decision on whether or not to issue an EAW is for the national judicial authority. If there is a proportionality problem, it is not caused by the instrument or by the EAW framework decision; it is rather the result of the criminal justice policies in individual Member States. The Council has been quite clear that in cases where preventive detention is inappropriate, the European Arrest Warrant should not be used.
The Council has also called on the instrument's practitioners to consider and seek advice on the use of alternatives to the European Arrest Warrant. Taking into account the overall efficiency of criminal proceedings, these alternatives could include using the less coercive instruments of mutual legal assistance where possible, using video-conferencing for suspects, convoking someone for appearance before a judge by means of a summons, using the Schengen Information System to establish the place of residence of a suspect, or the use of the framework decision on the mutual recognition of financial penalties.
However, such assessments should always be made by the issuing authority. The European Arrest Warrants are issued in relation to prosecutions or final convictions in the issuing state. These judicial decisions are based on the material available to the judge or prosecutor in the issuing state.
Furthermore, we should not ignore the victims. In most cases, the victims of the offence are in the issuing state, not in the executing state, so by delaying the trial and examination of the case, the rights of victims are also being undermined. Justice delayed is justice denied, not only for suspects but also for victims. It is also in the interest of the victims to have a speedy trial so that their rights are respected. The Council intends to adopt a road map proposed by the Hungarian Presidency to strengthen these rights. The solution to the proportionality principle cannot therefore be that we change the fundamentals of the well-functioning European Arrest Warrant system, which has radically improved the prior extradition system.
Regarding the rights of the defence, I would like first to remark that, unlike extradition, the European Arrest Warrant is a fully judicial system which, in itself, is already a major guarantee. A European Arrest Warrant is always based on a judicial decision in the issuing state and can be executed in the executing state only through a judicial decision. The person will always be able to fully exercise his defence rights in the issuing Member State where the trial on the merits of the case takes place. This is fully in compliance with the case-law of the European Court of Human Rights in Strasbourg.
That does not imply that the person against whom a European Arrest Warrant has been issued is not, and should not, be able to exercise any rights in the executing state. Directive 2010/64 of 20 October 2010 provides for the right to interpretation and translation in criminal proceedings and also applies in the execution of the European Arrest Warrant.
Furthermore, we welcome the fact that a recent Commission proposal for a directive of the European Parliament and of the Council on the right to information in criminal proceedings provides for the right to written information in European Arrest Warrant proceedings.
Concerns have been expressed that a negative decision on a European Arrest Warrant does not automatically lead to a deletion of the corresponding alert in the Schengen Information System. However, the SIS alert is a means of transmission of the European Arrest Warrant. Ultimately, it is only the issuing authority that has entered an alert that can withdraw it.
In cases where a Member State refuses, following judicial proceedings, to execute a European Arrest Warrant, the person in question will be released. If the refusal to execute the European Arrest Warrant is final, it is clear that the person can no longer be arrested in that Member State as a result of the instrument. However, any refusal to execute a European Arrest Warrant does not invalidate it. It remains a valid title for the arrest of the person concerned in the issuing Member State and indeed in any other Member State. This has nothing to do with the European Arrest Warrant system as such and is, for example, also the case under the extradition system.
Finally, regarding prison conditions, these may, of course, be open to improvement in some cases, but this is not a topic which is specific to the implementation of the European Arrest Warrant. It is the responsibility of the authorities of individual Member States to ensure that prison conditions are up to standard, regardless of whether persons have been surrendered from other Member States or not.
Vice-President of the Commission. - Madam President, you might know that the Commission adopted a report on the implementation of the Arrest Warrant on 11 April this year. This report focuses on the fundamental aspects of the operation of the Arrest Warrant, highlighting for the first time since it became operational in January 2004 not only its successes but also its shortcomings.
A lot has already been said about the successes. Let me just underline that between 2005 and 2009, almost 55 000 European Arrest Warrants were issued, about 12 000 were executed, and during that period, roughly 60% of the requested persons consented to their surrender, on average within 14 to 17 days. The average surrender time for those who did not consent was 48 days and this contrasts very favourable with the pre-European Arrest Warrant position of a one year average for the extradition of requested persons and has undoubtedly reinforced the free movement of persons.
That is why, and I think that everybody in this House agrees, the Arrest Warrant is an important tool to catch criminals and to render our criminal justice systems more effective. It has been instrumental in smashing paedophile rings, and catching murderers and terrorists, and that is what it is there for.
However, and this is a recent movement, we see that the number of Arrest Warrants issued has risen dramatically since 2007. In some cases, it is being used in a less than proportionate manner to extradite suspects of often petty crime: stealing a bike or a piglet. This is unnecessary and may damage the legitimacy of this powerful EU mutual recognition tool. That is the reason why the Commission asks for action.
First, the Commission calls on the EU Member States to exercise a proportionality test when they call for an Arrest Warrant, and to fill the gaps where their legislation fails to fully comply with the framework decision setting up the Arrest Warrant. We also ask the Member States to ensure that judicial practitioners, such as prosecutors, do not issue Arrest Warrants for minor offences.
Therefore, we will set out in a Handbook on the Arrest Warrant the lines to take at that level. We will also come forward with proposals before the end of 2011 to step up training on the Arrest Warrant for police authorities, judicial authorities and legal practitioners in order to ensure consistency and effectiveness in the way it is applied and raise awareness of the new EU safeguards for procedural rights.
Speaking about safeguards for procedural rights, the report also reflects on the overarching importance of fundamental rights and mutual trust in the Member States' judicial systems. That is why the Commission has started to set up procedural rights for persons who are taken into custody.
Firstly, minimum rules on the right to interpretation and translation, which were adopted already in 2010. Secondly the right to information about rights - the letter of rights - which is going to reach an agreement very soon. Not later than today, the Commission adopted the third proposal on procedural rights, the proposal to ensure access to a lawyer and the right to have a third person notified when a person is deprived of his or her liberty. It will include a provision for access to a lawyer both in the issuing and the executing States in European Arrest Warrant cases.
All these procedural rights apply to the Arrest Warrant. These measures are designed to obviate the possibility that evidence is being obtained in breach of the fundamental rights of suspects.
I would also like to answer the specific question which has been raised by the authors. The Commission is not aware of any evidence that the request from Sweden to the United Kingdom for the surrender of Mr Assange to face allegations of sexual offences indicates that the European Arrest Warrant system is being used for other than its purpose.
Surrender under the Council Framework Decision creating the European Arrest Warrant is an entirely judicial procedure where the governments have absolutely no possibility of interfering in the process. In the specific case mentioned by Parliament, the procedure has been handled by the UK and Swedish judicial authorities without intervention of governments.
As for the other question concerning possible extradition to the United States, I would like to underline that we are not aware of any request so far in respect of potential extradition to the United States. But if there were a request, this could only happen with the consent of the surrendering Member State, the UK in that case. Because pursuant to Article 28 of the Council Framework Decision, a person who has been surrendered pursuant to a European Arrest Warrant shall not be extradited to a third State without the consent of the competent authority of the Member State which surrendered the person. This is just to underline the legal basis of the question but, of course, the whole question is a 'what if' question, because nothing concrete is on the table.
Mr President, in my view, the arrest warrant is a fundamental tool in the fight against organised crime, terrorism and other forms of crime. It is a proven tool and, according to the Decision, the cornerstone of cooperation and the first concrete example of the principal of mutual recognition in the sphere of criminal law.
Of course it is a very useful tool but we must not fail to mention that it also has weaknesses. The weaknesses are perfectly identified, as Commissioner Reding has also said, not only in the Commission's report of April 2011, but also in its reports of 2005 and 2006. Those weaknesses, which stem fundamentally from two basic and essential premises, can and, naturally, must be corrected. The arrest warrant has two components: issue and refusal or surrender, as appropriate. The figures show that it is a useful tool, with 54 000 arrest warrants having been issued and 12 000 executed.
Turning to the question of what corrections need to be made, what we need are greater and better procedural guarantees around issue, refusal and surrender. The issue of proportionality or the lack thereof in the use of the arrest warrant is critical, a key issue. For that reason, it gives me great pleasure to hear Commissioner Reding say that Member States will be required to exercise a proportionality test and to take care not to issue arrest warrants for minor offences.
Incidentally, Mr President, during the course of these questions, one particular item has slipped in, namely, that every arrest warrant costs the Public Treasury EUR 25 000. This is something that was said by an Irish judge. I say to that judge that I do not believe it and that he should demonstrate on what basis such a calculation was made.
Consequently, I believe that the arrest warrant should continue in force in revitalised form, with better procedural guarantees.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, is Mr Díaz de Mera aware that a fast-track extradition treaty was signed between the UK and Spain in 2003, long before the European Arrest Warrant, and would the speaker perhaps consider that this is a better blueprint for dealing with serious crime, rather than the European Arrest Warrant with all the problems of which we are now hearing?
(ES) No, Mr Dartmouth. I believe that the European Arrest Warrant is a more useful and more versatile tool for combating all the forms of crime to which we have referred.
Commissioner Reding has already told you, and I emphasise the fact, that an extradition order can take up to a year whereas a European Arrest Warrant, on the other hand, must be substantiated within 40 days.
That is why I believe that the latter is a much more versatile and much more useful procedure for fighting crime, wrongdoing and terrorism.
on behalf of the S&D Group. - Mr President, the situation for our group is very clear. We heard on the one hand from the Council that, if a European Arrest Warrant is executed properly and effectively and not in the many trivial cases we have seen, its advantages outweigh those disadvantages.
The Commissioner set out what is a credible report - a serious report - which tells us that if we can deal with trivial cases and disproportionality and with the procedural guarantees, then the European Arrest Warrant can still be a valuable way of catching serious, organised criminals. We should not forget the 12 000 figure - I feel very strongly about the fact that in my constituency of London, we caught the attempted bombers of July 2005. When we understand the serious and symbolic effect of these cases, the European Arrest Warrant can and should work.
The oral question we have today for our group is very simple. We are now in the area of moving from the reports to the action, and we have a situation where we have two hard cases. One is the lack of proportionality. This will not be solved overnight, and I commend the Commissioner (I am talking about judicial training) for ensuring that we fix the issue of trivial cases dominating and creating a credibility problem for the European Arrest Warrant. But that also requires the Council (I am not referring just to Hungary, I am talking about the Member States) to help us in pushing forward the procedural guarantees, and the issue of unacceptable pre-trial detention periods for many citizens in my own country.
These are the situations which create the problems for a tool which could be effective if used properly. But the hardest case is going to be creating an even playing field in relation to procedural defence rights. This is why within my group, which has [called for] the letter of rights, we take seriously both the quality and speed of the legislation which we need to ensure that the European Arrest Warrant can be the effective tool that it should be for catching serious, organised criminals, and that its credibility must not be diminished by the many trivial cases and uneven playing field that we currently see.
This is the position we want to see for our group, and we believe the commitment is here. But we must pay close attention, particularly to the Member States when they ask for the European Arrest Warrant to be effective, but, on the other hand, do not carry out the actions to help us get the legislation to create that even playing field.
(The speaker agreed to take a blue-card question under Rule 149(8))
on behalf of the EFD Group. - Mr President, Claude Moraes talked about the lack of proportionality, etc. We can all agree on that, but the one thing - the elephant in the room - that nobody has talked about this afternoon is the fact that the court cannot look at the prima facie evidence against the accused person and exercise any discretion about whether they should be extradited or not. We have many constituents affected by this.
The most notable case is Andrew Symeou. I sat through the appeal court hearings and heard the judges. It was obvious from the look on their faces that they realised there was no real evidence against this boy; the evidence was contradictory, the statements appeared to have been concocted by the police, and in no way should he have been extradited. How would you address that problem and the fact that the courts cannot take into account the prima facie evidence, or lack of it, against an accused person?
Mr President, for an arrest warrant, there has to be prima facie evidence. You cannot execute an arrest warrant without the judiciary understanding what the simple facts of the case are.
In the Andrew Symeou case, the underlying problems, I say to Gerard Batten, were procedural problems: the detention periods and court system after the arrest warrant was executed. You talk about the appeal procedure. It was the period after the execution of the arrest warrant which was problematic, and which we are trying to fix today in this debate.
Mr President, the previous debate was passionate and also fascinating and this one is much more consensual. I get the impression that no one is questioning the effectiveness of extradition, of the European Arrest Warrant, the reduction in the length of proceedings and therefore, in a nutshell, the fight against crime.
However, the way the mandate has been used has also led, as we have all said, to abuses and abusive practices: abusive practices when it is used for petty crime, and here I am not talking about the myriad farcical instances of thefts of bicycles, piglets and the like, and rather more serious abusive practices when there are disproportionate detentions, when innocent people are jailed and when the right to appeal these decisions is abused.
Some years ago, the group to which I belong defended the need to introduce safeguards on the use of the European Arrest Warrant and I am pleased to have heard you, Commissioner, this afternoon, mention improvements to the procedure through the creation of guides for the Member States as well as guides for detainees. I welcome this because I think that the European Arrest Warrant is very well understood by our fellow citizens, and is a crucial test in showing just what Europe is capable of in order to consolidate justice in Europe.
Mr President, the European Union Member States need effective tools for the fight against crime, particularly organised crime, which is the most serious kind. In this regard, it should be said that the European Arrest Warrant responds to a need, particularly in view of the fact that it is not only honest citizens who mostly take advantage of the freedom to move around the European Union, but also criminals, who do not by any means exercise their rights for tourism or business purposes, but for criminal activities, or to avoid being brought to justice in their own country or in the country in which they committed the crime.
The existence and operation of this instrument is therefore to be welcomed, but we should also welcome the fact that it is being monitored. As well as merits, every new legal institution has certain flaws which are worth identifying, and it is also worth thinking about how to remedy them. In this instance, I think that it is worth considering whether restrictions should be introduced concerning use of the EAW for the most trivial crimes, for example, those punishable by up to two years in prison. This should be the subject of serious consideration.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, I think I am right in saying that Mr Ziobro is from Poland. I agreed with his last remark as I heard it in translation. It is often said that Poland is one example of a country where there is no threshold test for the issuing of arrest warrants, either domestically or for European Arrest Warrants.
Has a reform in your criminal justice system been considered so that prosecutors have some discretion as to whether to issue an arrest warrant and do not have to pursue every single complaint? In that way, the famous small offences like the stolen piglet would not be so much of a problem.
We very much appreciate all the Poles who are in the UK, especially in London, most of whom of course are not criminals. But, because there are lots of Poles in the UK, most of whom are very welcome, we get lots of arrest warrants from Poland.
(PL) Mr President, I should like to thank Mrs Ludford very much for her question. We are indeed aware of the problem to which you have been so kind as to draw my attention. Polish courts take a very rigorous approach to these regulations, and also apply them to what can sometimes seem to be trivial matters. In view of the fact that many of our fellow countrymen live in London, for example, warrants are sometimes issued in questionable cases of this kind. In my opinion, it would therefore be reasonable for the Commission to consider introducing more general solutions, which would potentially also apply to other countries, in order to ensure that it would not be possible for the warrant to be issued for entirely trivial matters of this kind, for example, two-year imprisonments, and instead only for the serious punishments for which it was put in place.
Mr President, I am very grateful to Mrs Ludford for asking that question, because it was on the tip of my tongue as well. Last week, I attended the proceedings in Poland against Mr Cor Disselkoen - his name has been mentioned already today. He is a Dutch national who was extradited to Poland on the basis of a European Arrest Warrant for an affair dating back to the mid-1990s. In the few days that he was behind bars - because, eventually, the Dutch and the Polish judges came to an arrangement - in those few days, the guard there stole the medications which he takes for his heart condition.
The problem is not only how the European Arrest Warrant is carried out, but also that prison conditions in various countries in Europe are such that you really cannot carry on sending people there any more. The judge in the country to which the request is addressed should also have the discretion to say: 'I will not extradite people to a country in which prison facilities are inhumane and, as a judge, I will uphold Article 3 of the European Convention on Human Rights'. I agree with the Council that countries should be discreet about cases in respect of which they issue such a request, but countries should also have the freedom to say: 'That is such a minor offence, I am not going to extradite people for that'. Therefore, it is very important for Poland to change the way it administers justice.
(The speaker agreed to take a blue-card question under Rule 149(8))
(BG) I assume that you are talking about the same case which was mentioned a short time ago. The fellow Member spoke about it and I then wanted to ask him a question, but was not given the floor. When you are talking about such specific cases, please mention the names of the people whose rights have been violated so that we can hear them. This is why I will now ask you to give the name of this person who is being talked about, because we must name people whose rights have been violated.
(NL) I make no secret of that, Mr Stoyanov. His name was mentioned earlier, as well, although it is possible that your interpreter did not pass it on. His name is Mr Cor Disselkoen. I also have a case concerning Mr Hörchner, another Dutch national. I have now mentioned Mr Disselkoen's name and he is not at all embarrassed about that, because he is eager for the European Arrest Warrant to be changed and will be happy to talk about it in public.
Mr President, a great deal could be said about the European Arrest Warrant and the application of it by the Member States, some of which has already been said by my fellow Members.
I want to focus on a specific and important aspect: full respect for human and procedural rights. Suspects and defendants have rights both as people and as parties to proceedings. However, often they are disregarded. Detention on remand and the detention conditions referred to by Mr de Jong are typical examples. The main reason for this is because it is taken as given that human rights enjoy the same respect throughout Europe. However, this clearly is not the case, because certain rights are interpreted differently from one Member State to another, such as the right to silence, or simply because certain procedures differ, such as the period of detention on remand.
What do you intend to do about this Commissioner? Will you propose specific measures, such as the introduction of a special provision on human rights which will allow judges to examine the content of cases, as happens in the United Kingdom and Ireland, or will they continue to simply rubber stamp judgments handed down in other Member States? Will you make provision for the suspect or defendant to be heard, so that the judge can decide whether or not he should be sent back to the country in which he is wanted, in order to prevent abuse, such as extradition for political opinions? Do you intend to propose such changes within the framework of the road map on procedural rights or by amending legislation on the European Arrest Warrant?
Mr President, in the Anglo-American world, the primary purpose of the law is to protect people from random arrest and arbitrary imprisonment. The law in continental Europe, in particular, the former Eastern bloc, simply does not have that priority and it is ridiculous to pretend otherwise.
Under the European Arrest Warrant, everybody in Britain can be extradited - under Bulgarian law, for example - and there is not much a British judge can do about it. To make matters worse, the British Government has opted into the European Investigation Order, which is a further attack on the liberties of the British people. The Liberal Democrats, who sponsor all this, call themselves the party of civil liberties. This is piffle! The Liberal Democrats' commitment to civil liberties comes to a grinding halt at Calais.
(The speaker agreed to take a blue-card question under Rule 149(8))
(Microphone off until near end of first sentence) ... Liberal Democrat. Is the Earl of Dartmouth aware that it was the Liberal Democrats, with support from the Conservatives in the Upper Chamber of the British Parliament, who managed to insert in the 2003 Extradition Act which implemented the European Arrest Warrant a power for a judge to refuse a surrender under a European Arrest Warrant if fundamental rights of that person would be breached. I am looking towards Mr Kirkhope, because his and my party cooperated on that.
UKIP just shouts impotently from the sidelines while we get on and do the business of making sure that fundamental rights are protected. You should be putting your emphasis on persuading the courts to invoke Article 21 of the 2003 Extradition Act. I was there in the House of Lords and I helped move that amendment.
Nothing of what you have said has invalidated the measured criticisms of what we and others are saying now. I would also say that you are entirely mistaken if you think that better translation rights are any sort of cure at all for this flawed piece of legislation which is ruining people's lives.
Mr President, the arrest warrant hearings have very little in common with extradition hearings that preceded the 2003 Act. Even at the main hearing, the court does not consider the evidence but only 10 so-called legal bars to surrender. Lack of evidence is no bar to extradition. Even people accused of behaviour that is not an offence in the extraditing country can be surrendered under the European Arrest Warrant if the offence is one for which there is no requirement for dual criminality.
Whilst most of these are serious violent, sexual or dishonesty offences, the list also includes the nebulous thought-crime offences beloved in so many continental countries, so that the arrested person could be sent for trial, or rather automatic conviction, to one of those wretched places.
The fact that such warrants are issued for the purpose of prosecuting a person on the grounds of his political opinions ought to constitute a legal bar to surrender, but I suspect that some political opinions would be less equal than others. We were sold the European Arrest Warrant on a promise that it would be used to send terrorists to justice, but the miscarriages of justice in the case of Garry Mann, Deborah Dark, Edmond Arapi, Andrew Symeou and many others, had no terrorist elements at all.
Worst of all have been the cases of people being extradited for questioning without a charge having been made. We must reinstate the requirement that a court will extradite a person only when there is compelling evidence that a serious offence under the extraditing country's laws has been committed.
(RO) Mr President, the European Arrest Warrant is an effective instrument for combating and controlling cross-border crime at EU level. It has proved effective in speeding up the transfer between EU countries of people suspected of committing serious crimes, including terrorism and organised crime. However, all too frequently, there have been cases where this instrument has been used to deal with minor crimes. Cases which were extremely unequal in severity were given equal treatment. Warrants have been issued when their use was both unnecessary and disproportionate. This has led not only to unjust situations for defendants, but has also created an unjustified burden on the resources of the state executing the warrant.
The disproportionate use of this key instrument for fighting cross-border crime helps undermine confidence in it. This will make some states carry out a proportionality check based on their own rules when they decide to execute a European Arrest Warrant. This will result in it being applied inconsistently and unevenly and, therefore, in a lack of trust in the concept of mutual recognition.
The right to legal aid must be guaranteed in both the state issuing the warrant and the one executing it so that the right to defence is applied in an appropriate manner. This is why we wanted to ask the Commission and Council these questions. We need to have a guarantee that the standards of criminal justice and the prison conditions in the European Union do not result in a lack of confidence among the judicial systems in Member States. In conclusion, I, too, would like to thank Commissioner Reding for all the actions she has taken to strengthen the procedural rights in criminal proceedings.
(ES) Mr President, Commissioner Reding, the fact is that the abuse of fundamental rights is one of the most significant weaknesses, as we have been saying here all afternoon.
However, it is not even going to be possible to safeguard these procedural rights, which we have already debated and which we are going to discuss as part of the package of procedural rights. It will be impossible to resolve certain problems regarding prisons or preventive detention periods, for example, because they are not covered by the procedural rights package. They clearly fall under the powers of the Member States.
On the issue of proportionality and minor crimes, however, I would like to tell you, Commissioner Reding, that none of the crimes I have heard mentioned this afternoon - thefts of ties, piglets and bicycles - are covered by the arrest warrant. The 32 crimes included only relate to organised crime, unless piglets or ties are being stolen by armed and organised criminal gangs.
In other words, you can make fun with examples that we do not even know about right now, because the problem, fundamentally, is that we do not have any common statistical instrument with which to really tackle this issue.
(The President cut off the speaker)
(FI) Mr President, the Hungarian representative said here that the problem is not this instrument - the European Arrest Warrant - itself, but that it relates to each Member State's criminal justice policy. Well, now she is putting her headphones on. Yes, well, to my mind, this is actually a case of being economical with the truth, because now we have to admit that the European Arrest Warrant was a problem from the beginning, since we acted as if all Member States would implement certain legal norms and minimum standards for criminal proceedings. The truth is, of course, that we have only just started to establish them now, with the entry into force of the Treaty of Lisbon.
I would like to point out that the European Court of Human Rights has already stated that in asylum cases, no one can be sent back to Greece, for example, because the conditions in prisons there are so poor. I wonder when it will happen that you cannot extradite someone on the basis of the European Arrest Warrant because the conditions in the prisons in the country requesting extradition are so dreadful. In my opinion, the Commission should be prepared for that.
(PT) Mr President, the European Union is an experiment made up of experiments: the euro area, this very Parliament in which we find ourselves, the Schengen area and a number of other instruments are all experiments. The problem is that politicians are very often less humble than scientists. Scientists are the first to acknowledge it when an experiment has not gone as they had hoped.
In the case of the European Arrest Warrant (EAW), we now know that this has problems and has caused doubts. Commissioner Reding should be credited with having had the honesty to confirm that this warrant has had problems and causes doubts, and that there are proportionality tests, which must be passed when warrants are issued and which should not be applied automatically without a judge having a slower, more measured look at them.
Therefore, the solution should not be to abolish the EAW, which is clearly useful. We want a rapist or murderer to be unable to cross a border and be free. However, the EAW should be complemented with effective instruments for protecting defendants, with the presence of a lawyer and the right to translation, which Baroness Ludford has already tackled in her report, but also, and very crucially, the assessment of detention conditions in European prisons.
Moreover, let us not fool ourselves or be under any illusion: being detained in a prison in country A or country B is not the same thing as being imprisoned in Europe. It is very important that these conditions be assessed and that there be very determined work by the European Commission to assess detention conditions, so that they can be harmonised and so that, in this way, the EAW can be applied with more confidence.
(BG) Mr President, I have previously heard the arguments put forward by the critics of the European Arrest Warrant from the mouths of my fellow Members from the nationalist movements as well. However, our arguments were presented then as being Eurosceptic, as if we were some kind of enemy of progress. As a result, this warrant came into force.
However, this evening I heard something else awful coming from the lips of Mrs Győri. What she actually said was that the effectiveness of the arrest warrant has justified the instances of rights violations. Mrs Győri, I am familiar with a principle in criminal law which states: 'Better 10 guilty men go free than to convict a single innocent'. However, from the perspective of disproportionate response, it is normal for police officers to use whatever is put in their hands and they will take every opportunity they are afforded.
There is only one answer to the old question 'Who will guard the guards themselves?': 'The law guards the guards'. We as legislators, with the Commission as initiator, Parliament and the Council as colegislators, must do our utmost to ensure that the law really does guard the guards.
(IT) Mr President, the European Arrest Warrant is undoubtedly a fundamental tool in the fight against terrorism and organised crime. I think that there is an understanding and agreement on this on the part of everyone who has spoken, including the Presidency and the Commission.
At the same time, it is confirmation of how police and judicial cooperation in a cross-border approach to crime can achieve important objectives. Waiting times have been resolved, and the costs will now have to be verified - and this needs to be looked into further. Trust between the Member States is crucial in this process, which is undoubtedly positive. In the meantime, however, it is important to ensure that the instrument is applied uniformly in all the Member States, with a real distinction between serious crimes, for which it is intended and sanctioned, and non-serious crimes.
It may be helpful - and here I am addressing Commissioner Reding - to involve the European Public Prosecutor's Office, which, once up and running, could verify and assess in some way these judgments by the Member States' judicial authorities, who will undoubtedly need to receive further training. It is true that detention conditions are not the same in all the Member States, but we are confident that next week, the Commission will issue the communication and Green Paper on basic detention conditions, which should list additional action to be taken.
Therefore, with proper use of the arrest warrant, proportionality, strict application of the instrument, better exchange of information and training on European issues for magistrates, we are sure that uniform application of this important instrument can be achieved in full.
(FR) Mr President, Commissioner, we can see that the application of the European Arrest Warrant raises the issue of detention which is very unevenly applied from one Member State to another. Some States show demonstrable laxity when it comes to respecting fundamental rights in a prison environment.
Furthermore, amongst the 600 000 prisoners in the European Union, increasing numbers are detained in a Member State other than their own, due, precisely, to the European Arrest Warrant. Consequently, they do not enjoy the fundamental rights guaranteed by their state of origin. In circumstances such as these, there is no point in hurling abuse at each other; action must be taken.
That is why, last January, my colleague, Mr Lambrinidis and I submitted a written statement calling for the harmonisation of detention standards throughout the European Union, and the introduction of independent national inspection mechanisms.
I hope, Commissioner, that in the Green Papers that you will propose, you will bear this issue in mind, and that there will soon be a common platform of minimum rights which applies to all Member States.
(DE) Mr President, Mrs Györi, Commissioner Reding, as has already been made abundantly clear by the previous speakers, in recent years, the European Arrest Warrant has proven itself to be a useful instrument for fighting crime. Criminals in Europe are no longer free to exploit our open borders in the way that they might otherwise have been able to.
Despite the innumerable successes that have taken place, however, the past seven years have also shown that the system is not yet perfect and that it is not being used in the way originally intended. You drew attention to some of these weaknesses in your recent report. For example, there is no right to legal representation, prison conditions are, in some cases, disgraceful and very often the investigations take an extremely long time. The fundamental point, which has also already been mentioned several times, is the failure of issuing states to apply consistent or indeed any consideration of whether the measure is proportionate. This matter is particularly close to my heart because the real intention of the European Arrest Warrant is frequently being undermined by the systematic issue of arrest warrants, often for minor offences. In Poland, for example - as has also been mentioned previously - where the largest number of European Arrest Warrants are issued, the judicial authorities simply do not have the power to stop national proceedings because the system has become automatic. I do not believe that this is what was intended. Before a European Arrest Warrant is issued, therefore, consideration should be given to how serious the offence is, what the expected penalty is and whether there is a simpler way of dealing with the matter. Finally, perhaps a cost/benefit analysis should also be carried out so that minor offences are not prosecuted at great expense.
As I see it, consistency also means adapting the existing rules to reality. In this respect, I should be interested to learn what steps you are thinking of taking in this area.
(EL) Mr President, I have listened very carefully to the comments made by my fellow Members. I shall start with our common assumption that combating crime is not just a national issue; it is also a European issue.
The European Arrest Warrant marked an important step forwards in combating crime, by helping to create a European area of justice and to combat cross-border crime and terrorism. It also strengthens the free movement of persons within the Union, which we debated at great length recently in connection with the Schengen Agreement, by ensuring that opening the borders will not turn out to be for the benefit of those seeking to evade justice.
Of course, voices are also being raised in protest - and I, too, endorse what was said by Mr Voss and other members - about its often unsatisfactory and disproportionate application at national level. We also debated cost and proportionality and everything that needs to be applied in order to strengthen the arrest warrant. However, I would remind the House - this is something that we faced in Greece recently in important cases - that, even now, there are people being prosecuted for serious crimes of fraud and corruption in a Member State of the Union who disappear or manage to get off and escape arrest by making use of the different procedural provisions and different regulations in the various national laws. Consequently, I think that there can be no doubt as to the value of the European Arrest Warrant.
To close, I should like to stress that you are right, Commissioner, when you say that we need to make maximum possible use of Interpol and information available from the Schengen system. We need the closest possible harmonisation between the Member States so that, ultimately, we have a harmonised, modern policy which is up to the job, as the times demand.
(PL) Mr President, the aim of the European Arrest Warrant is to enforce the law and ensure the security of citizens in the European Union. Freedom of movement for individuals must not make it easier for criminals to avoid being held accountable for criminal acts committed on the territory of another Member State. There have, however, been alarming reports concerning use of the warrant, such as the recent Commission report and Commissioner Reding's statement, in which she said that the Member States should ensure that the warrant is used correctly, and that it should not be issued mechanically or automatically for relatively minor offences. This statement bears testimony to the potential for misuse of the arrest warrant by the judiciary. Therefore, although I am entirely in favour of striving to ensure the maximum level of security for EU citizens, I would call on the Commission to monitor use of the warrant and to take steps aimed at preventing irregularities during use of this procedure by courts.
Mr President, I had the honour to be the rapporteur in this House when the European Arrest Warrant was approved in 2001 and 2002. Colleagues who were in the House at the time will recall that we urged the Commission and the Council to build more civil liberties safeguards into the legislation, and we secured from the Commission a commitment to a draft directive on the rights of defendants in criminal legal proceedings.
Not all of the safeguards we called for were inserted, and the draft directive on defendants' rights sat for many years in the Council's in-tray. The results of these omissions are at the root of this debate today. In 2002, Parliament had no powers of codecision in these matters. Nonetheless, we believed that, on balance, the arrest warrant was the right move. As many speakers have said in this debate, the arrest warrant is a hugely valuable tool in the fight against cross-border crime. It has brought justice to many victims. Where problems have arisen, they have come from poor implementation into national law, from frivolous use of the warrant for petty crimes and from unacceptable conditions of detention.
All of these can, must and are being dealt with. I salute the authors of the oral questions today, with the exception of one who opposes all judicial cooperation, for speeding up the process of improving it.
Mr President, I, too, personally believe this whole debate needs a dose of common sense now.
I still believe that some sort of European Arrest Warrant is a necessary tool to fight crime and terrorism across the Union, particularly given the huge free movement of people now moving between Member States, including - sadly - criminals. I also believe that the number of errors or miscarriages is relatively small - but still too many. We must now not throw the baby out with the bathwater, which is what some of the colleagues in this House would like.
We need to seriously review the workings of the arrest warrant to include only a limited list of serious crimes - always satisfying the condition of double criminality - as being the only ones justiciable under the European Arrest Warrant. We must also respect fundamental human rights and include safeguards like habeas corpus.
The large majority of UK-surrendered individuals were actually, as it turned out, migrants from other States of the European Union charged with crimes - normally major crimes, not petty crimes. It is ironic that UKIP, which was opposed to their right to come to the UK in the first place, is now trying to make it extremely difficult and expensive for the British taxpayer to send them back to their countries to face justice.
(DE) Mr President, in recent years, European Arrest Warrants have been issued for trivial offences, such as the theft of two car tyres or the theft of a piglet. It is no longer being used to fight terrorism and serious crime, as was originally intended.
As far as I am concerned, the European Arrest Warrant is a clear contradiction of the principle of subsidiarity. It overrides the most important function of citizenship - which is the protection that citizenship affords - and the Member States are obliged to surrender their own citizens. Since the countries of the Union have very differing legal systems, they are obliged to surrender people even if the act is not an offence in the surrendering country.
For me, the European Arrest Warrant symbolises the concept of a European state and citizenship of the European Union at the expense of the sovereignty of the Member States and at the expense of citizens' rights.
(IT) Mr President, Commissioner, the European Arrest Warrant (EAW) is the first instrument implemented in the European Union that puts into practice the principle of mutual recognition of criminal judgments. That instrument is fundamentally important now and should remain so, especially for fighting mafia groups and organised crime.
In the report on organised crime, for which I am the rapporteur in the Committee on Civil Liberties, Justice and Home Affairs, we are proposing a series of considerations and requests concerning the European Arrest Warrant. One of the main requests is for the EAW to be strengthened and better enforced by the Member States, bearing in mind the requirements and the specific nature of the fight against organised crime.
I therefore ask the Commission how it intends to proceed and whether it intends to submit a proposal to remove the Member States' discretion in the transposition of Articles 3 and 4 of the framework decision, concerning the grounds for mandatory non-execution and optional non-execution. With regard to the grounds for optional non-execution, I also ask whether it may not be appropriate to restrict them in the case of offences typically attributable to organised crime, including the offence of association with a mafia organisation, for which double criminality should not apply anyway.
Vice-President of the Commission. - Mr President, there is general agreement in this House that the European Arrest Warrant is a positive tool and has served the European Union well and acted as a security.
The negative elements are in the implementation. Those negative elements have to be eliminated. The proposals which the Commission has put on the table for this purpose are the proportionality test, where we have to look at the seriousness of the offence, the length of the sentence which this offence would carry, and the cost/benefit of executing such an arrest warrant.
In order to make this proportionality test easier, the Commission will present an amended handbook as a guideline for the application of the proportionality test. Training, which is very high on the agenda for the coming weeks, months and years, will be very important because we have to train judges, prosecutors and lawyers in the application of our European rules. The minimum standards for suspects and accused persons, which are under implementation, are very important because they also apply to the European Arrest Warrant.
I agree with all those parliamentarians who have underlined the problem of prison conditions in Europe. I would like to tell them that next week, the Commission will adopt a Green Paper on detention. National governments are responsible for detention issues and prison management, but the Commission's role is to make sure that judicial cooperation works and fundamental rights of all citizens are upheld. That is why the Green Paper will kick off a public consultation, which will run until 30 November and will help to explore more closely the links between detention issues and mutual trust in Europe's area of justice.
Everybody in this House knows that detention conditions have a direct impact on the smooth functioning of the mutual recognition of judicial decisions and are the basis for cooperation between judges in the EU. But the system is impeded if judges refuse - sometimes rightly so - to extradite accused persons because the detention conditions in the requesting country are substandard. We all know about prison overcrowding and the allegations of poor treatment of detainees. These factors undermine the trust that is necessary for judicial cooperation. The time that a person can spend in detention before being tried in court and during court proceedings varies a lot between Member States.
We have a lot of work ahead of us, and I know I can count on Parliament. I hope I can also count on the Member States.
President-in-Office of the Council. - Mr President, thank you very much for this debate. It is clear that an overwhelming majority says that it is good that we have a cooperation system for our judiciaries, the European Arrest Warrant. The system works. It is not perfect. It should be improved further. We are, of course, open to more efficient use and better implementation. I agree that mistakes, arrests of innocent people, etc., should be avoided. Better implementation is, I think, in the interests of us all.
I would be more specific on two outstanding issues which were raised several times during the debate.
First, on proportionality: just to make it clear, a European Arrest Warrant can be issued to prosecute offences which are punishable by at least 12 months' imprisonment, or to execute a sentence to at least 4 months' imprisonment. This has been standard extradition practice for at least 50 years. It is enough to mention the 1957 Council of Europe Convention on Extradition.
In the fourth round of mutual evaluations on the practical implementation of the European Arrest Warrant in all Member States, it was found that only in a few countries were there examples of issuing European Arrest Warrants for relatively minor offences. It seems that, in those few countries, the practice was to issue a European Arrest Warrant every time a national arrest order was issued. In general terms, I believe that we should only use the costly system of the European Arrest Warrant for more serious offences. I think that those who mentioned this were right.
Concerning prison conditions: the Member States are under a general obligation to ensure that prison conditions are in accordance with the basic tenets of human dignity and do not violate the prohibition of inhuman and degrading treatment laid down in Article 3 of the European Convention on Human Rights. If people are detained in violation of their basic human rights, they can take action before domestic courts and, later, before the European Court of Human Rights. It is doubtful whether Article 85 of the Treaty provides a legal basis for legislative action at EU level on prison conditions as such. However, we are, of course, awaiting the Green Paper which the Commissioner has just mentioned with great interest.
The debate is closed.
Written statements (Rule 149)
Seven years after the entry into force (on 1 January 2004) of the Council framework decision of 13 June 2002 on the European Arrest Warrant (EAW) and the surrender procedures between Member States, the Commission has published some statistical data collected in the Member States between 2005 and 2009. Before the introduction of the warrant, the average time taken to extradite a wanted person was one year, whereas in these four years in which the EAW has been applied, it has been shown that approximately 50% of wanted persons agreed to their surrender after about 15 days.
It is essential to take stock of the implementation and operation of the EAW now that doubt is being cast on whether the Schengen Information System is working properly and whether it should be suspended. We should not forget that the effectiveness of the EAW in the fight against cross-border crime, organised crime and terrorism depends on the principle of mutual recognition between Member States, which is the basis for having a real European judicial area and also for the Schengen area to work properly.
It would be a backward step to put this situation in jeopardy; instead, we should concentrate on improving the transposition of the framework decision, especially in terms of protecting fundamental rights.
The European Arrest Warrant (EAW) was brought in by a 2002 decision and has, to date, been shown to be an effective tool in the fight against cross-border crime, organised crime and terrorism, as was, in fact, stressed by the Commission in a recent report. However, there are imperfections in the functioning of the system: there is a possibility that its reputation and effectiveness may be undermined by news of its use for interrogations instead of charges and prosecutions in cases of petty crime. It is thus pertinent and urgent that the Council take steps to guarantee that the disproportionate use of the EAW is limited in practice. Furthermore, it is advisable to ensure that procedural rights are actually respected: that is, that individuals wanted under the auspices of an EAW have a genuine right to legal aid at their disposal, both in the Member State that issues the warrant and in the Member State where it is implemented. It must also be ensured that criminal justice standards and prison conditions in the European Union do not give rise to the Member States legal systems mistrusting each other. This is the only way we will be able to talk about genuine effectiveness and the true success of this instrument at European level.